Citation Nr: 1021844	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-37 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to a right 
ankle disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 
1994. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a left ankle disability and 
bilateral pes planus, and declined to reopen a previously 
denied claim of entitlement to service connection for a right 
ankle disability.  Timely appeals were noted from that 
decision.

The application to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability and the claim of entitlement to service connection 
for a left ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's bilateral pes planus had its onset or increased in 
severity during service, or is otherwise related to his 
military service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was notified of the way initial disability ratings 
and effective dates are established in July 2006.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board finds that a medical examination is not needed to 
make a decision in this case. As explained below, the 
evidence does not show that the Veteran's pre-existing 
bilateral pes planus increased in severity during service.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A (a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is 
satisfied that the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption may be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, bilateral pes planus was noted on the Veteran's 
March 1987 entry examination.  Thus, the presumption of 
soundness is not applicable, and the burden falls on the 
Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Despite the notation of bilateral pes planus at service 
entry, the Veteran's service treatment records are devoid of 
any references to foot pain or other complaints that could be 
related to his pre-existing bilateral pes planus.  There is 
no separation examination of record; however, the Veteran did 
receive a VA general medical examination in March 1995, less 
than one year after his discharge from active duty. During 
that examination, the Veteran did not indicate that he had 
any chronic foot pain which could be attributed to his 
bilateral pes planus; rather, he reported burning and peeling 
of the skin on the feet as a result of his Southwest Asia 
service.  The examiner indicated there was a possible fungus 
infection.  Bilateral pes planus was noted by the examiner; 
however, there was no indication in his report that it was 
aggravated by the Veteran's service.

There are no post-service treatment records referable to 
treatment for pes planus.  The Veteran states that he has 
been prescribed orthotics for his shoes, which he attributes 
to his pes planus; however, a clinical note dated in November 
2006 indicates that the Veteran's orthotics were prescribed 
to treat plantar fasciitis, a disease process separate from 
pes planus.  

There is no evidence of treatment for bilateral pes planus 
either during service or at any time since the Veteran's 
discharge.  None of the records submitted by the Veteran have 
indicated that his pre-existing pes planus underwent an 
increase in severity during service, nor has the Veteran 
provided any competent lay evidence of an increase in 
severity during service.  

On review, the Board finds that service connection for pes 
planus is not warranted.  There were no recorded complaints 
of foot pain or other foot complaints during service, nor is 
there a separation examination that documents an increase in 
severity of the Veteran's pes planus.  A March 1995 VA 
examination, performed within one year of the Veteran's 
discharge, notes the presence of bilateral pes planus but 
does not describe any disabling symptomatology arising from 
it.  

The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet App. 283, 286 (1994).  Here, the 
evidence establishes that there was no increase in severity 
during service.  Therefore, the presumption of aggravation is 
not applicable.  In sum, the evidence establishes that 
bilateral pes planus, noted at entrance, was not aggravated 
during service.  In view of the above, the claim for service 
connection for bilateral pes planus is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

A November 2006 VA clinical note indicates that the Veteran 
received treatment in the podiatry department at the VA 
Medical Center (VAMC) Bay Pines for degenerative joint 
disease of the bilateral ankles; however, these podiatry 
records have not been made part of the claims folder.  The 
Veteran also indicated on his December 2006 substantive 
appeal that a VA vocational rehabilitation counselor advised 
him not to pursue certain career paths because of the strain 
it would put on his ankles.  The Veteran's vocational 
rehabilitation records have also not been made part of the 
record.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational 
rehabilitation records and associated them 
with the claims file.

2.  Contact Bay Pines VAMC and request all 
records of his treatment in the podiatry 
department for degenerative joint disease 
of the bilateral ankles be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative 
response must be obtained.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


